DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant has not requested domestic benefit or foreign priority.  As such, the effective filing date of this application is the actual filing date of 17 September 2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claim 1 is directed toward a system (as are dependent Claims 2-8), independent Claim 9 is directed towards a method (as are dependent Claims 10-16), and independent Claim 17 is directed towards an apparatus (as are dependent Claims 18-20). Therefore, Claims 1-20 are directed to a statutory category of invention under Step 1.
Under Step 2A and Step 2B, the invention of Claims 1-20 is also directed to an abstract idea without significantly more.  Specifically, the claims, under their broadest reasonable interpretation (BRI) cover certain mental processes and/or certain methods of organizing human activity.  The language of independent Claim 1 is used for illustration (and is considered analogous to at least the other independent Claims 9 and 17, although these other independent claims will not be discussed in further detail for the sake of brevity): a system for generating parallel road data of a region (a person’s mind may serve as a system for generating road data of a region), the system comprising:
a memory configured to store computer executable instructions (a person may commit certain things to memory within their mind); and
one or more processors (a person’s mind may be considered equivalent to one or more processors) configured to execute the instructions to:
obtain map data of the region, wherein the map data comprises at least one road sign (a person may see and/or recall from memory map data of a region that includes at least one road sign);
determine a plurality of first links associated with the at least one road sign, based on the map data of the region; determine a relative position of the at least one road sign with respect to each of the plurality of first links; determine one or more second links, based on the relative position of the at least one road sign with respect to each of the plurality of first links (a person may analyze and think about the map data of the region that includes the at least one road sign and make determinations about relative positions and orientations of the various identifiable elements found within the map data, to include links, which may for example simply be roads at an intersection that includes the at least one road sign); and
generate the parallel road data of the region, based on the one or more second links (a person may generate mental road data of the region based on the mental analysis they did in their “determining” steps above).
Under Step 2A, Prong One, independent Claim 1 recites, in part, a system.  Other than reciting a memory and one or more processors, nothing in the claims precludes the steps from being directed toward certain mental processes and/or organizing human activity.  Therefore, independent Claim 1 recites a judicial exception of an abstract idea.  Similar independent Claims 9 and 17 recite a substantially similar abstract idea.
Under Step 2A, Prong Two, the “mental processes” and/or “organizing human activity” judicial exception is not integrated into a practical application.  For example, independent Claim 1 recites the additional elements of “a memory” and “one or more processors”.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract the type of data being obtained within the “obtain map data” limitation – additionally, this “obtain map data” limitation is merely describing insignificant pre-solutionary activity (and may be considered equivalent to a human mind simply recalling this particular type of data from their own memory).
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent Claims 1, 9, and 17 are not patent eligible.
Dependent Claims 2-8, 10-16, and 18-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  These dependent claims, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  Dependent Claims 2, 10, and 18 each discuss the additional step of “updating the map data based on the generated parallel road data”, which is essentially a human mind updating their previously seen and/or recalled map data of the region that includes the at least one road sign after they generated new mental road data of the region based on the mental analysis they did in their “determining” steps above.  Dependent Claims 3-4, 11-12, and 19-20 only further limit the type of data obtained/recalled.  Dependent Claims 5-8 and 13-16 only further limit the data analysis and data generation steps, which is essentially just describing what the human mind would do during the analysis of the obtained/recalled data and in order to generate the post-analysis new data.  These additional limitations of the dependent claims, when considered individually and as an ordered 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 13 (and Claims 6-8 and 14-16 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These two dependent claims include the limitation “determine/determining an absolute distance between the relative position of the at least one road sign with respect to each of the plurality of first links and a respective one of the plurality of first links”; however, if there is a determination of an absolute distance between the relative position of the at least one road sign with respect to each of the plurality of first links, then it is not clear as to why these limitation also include “and a respective one of the plurality of first links”, since the determination of the absolute distance is already being made between the relative position of the at least one road with respect to each of the plurality of first links (which appears to already encompass all of the first links because of the use of the term “each of”).  As such, the meaning of this second portion of these limitations is not clear.  Appropriate corrections are required.  Based on Examiner’s best understanding, these claims are being interpreted as follows: “to determine the one or more second links, the one or more processors are further configured to: determine an absolute distance between the relative position of the at least one road sign with respect to each of the plurality of first links 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by Stenneth et al. (US 2020/0018604, filed 16 July 2018), herein “Stenneth”.
Regarding Claims 1, 9, and 17 (each Independent), Stenneth discloses:
a system (system 100, “The method and systems disclosed herein provide for map-matching of road sign or traffic sign observations with their headings on to correct links, such as Relational Map Object Base (RMOB) links”, Paragraph 6) for generating parallel road data (“the vehicle 103 may report its location when it observes a road sign. However, the road sign may be on a parallel road”, Paragraph 30) of a region (“the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example”, Paragraph 36), the system comprising: a memory configured to store computer executable instructions; and one or more processors configured to execute the instructions to: (per Claim 1) (“The apparatus may include at least one processor and at least one memory including computer program code for one or more programs. The at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to”, Paragraph 8) / a method (“The method and systems disclosed herein provide for map-matching of road sign or traffic sign observations with their headings on to correct links, such as Relational Map Object Base (RMOB) links”, Paragraph 6) “the vehicle 103 may report its location when it observes a road sign. However, the road sign may be on a parallel road”, Paragraph 30) of a region (“the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example”, Paragraph 36), the method comprising: (per Claim 9) / a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations (“a computer program product is provided. The computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions”, Paragraph 9) for generating parallel road data (“the vehicle 103 may report its location when it observes a road sign. However, the road sign may be on a parallel road”, Paragraph 30) of a region (“the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example”, Paragraph 36), the operations comprising: (per Claim 17)
obtain/obtaining map data of the region, wherein the map data comprises at least one road sign (“user equipment 101 may be configured to access the mapping platform 107”, Paragraph 34, “The map database may receive data related to road signs, such as traffic signs, such as traffic signs posted on gantries, roadway segments, freeways, road sides and the like, via ingestion of vehicle smart sensor data (sensor data) and analysis, coding and distribution of relevant information derived from the sensor data and conflated with other sources. Thus, using data from vehicle sensors, the map database can be updated daily”, Paragraph 3);
“The method further comprises identifying a plurality of candidate links based on a first distance between a location of the road sign observation information detection and a plurality of shape points. Additionally, the method comprises calculating, by a processor, a heading difference between each of the plurality of candidate links and the location of the road sign observation information detection.”, Paragraph 7);
determine/determining one or more second links, based on the relative position of the at least one road sign with respect to each of the plurality of first links (“Furthermore, the method comprises identifying one or more qualified links from the plurality of candidate links, wherein the heading difference between each of the one or more qualified links from the plurality of candidate links and the location of the road sign observation information detection is within a predetermined heading difference threshold”, Paragraph 7); and
generate/generating the parallel road data of the region, based on the one or more second links (“Also, the method comprises matching the road sign observation information to at least one of the one or more qualified links based on a second distance”, Paragraph 7, “The method and systems disclosed herein provide for map-matching of road sign or traffic sign observations with their headings on to correct links, such as Relational Map Object Base (RMOB) links. The map-matching is designed to build an auto-pilot map for autonomous vehicles with accuracy. This requires a unique map matcher specifically for the problem of learning road signs from vehicle observations”, Paragraph 6).
Regarding Claims 2, 10, and 18, Stenneth discloses the system of Claim 1, the method of Claim 9, and the computer program product of Claim 17, respectively, and Stenneth further discloses that:
the one or more processors are further configured to update the map data of the region, based on the generated parallel road data (per Claim 1) / [the method] further comprising updating the map data of the region, based on the generated parallel road data (per Claim 10) / the operations further comprise updating the map data of the region, based on the generated parallel road data (per Claim 18) (“The heading related information and thus heading value of gantry may then be updated in the map database for use in navigation related applications using the map database. These navigation related applications may include such as route guidance, assisted driving functions, autonomous driving assistance in a vehicle and the like”, Paragraph 25).
Regarding Claims 3, 11, and 19, Stenneth discloses the system of Claim 1, the method of Claim 9, and the computer program product of Claim 17, respectively, and Stenneth further discloses that:
the map data further comprises a first plurality of shape location points, and wherein to determine the plurality of first links (i.e. the plurality of candidate links), the one or more processors are further configured to obtain a second plurality of shape location points from the first plurality of shape location points, based on a radial distance threshold value (per Claim 3) / the map data further comprises a first plurality of shape location points, and wherein determining the plurality of first links (i.e. the plurality of candidate links) further comprises obtaining a second plurality of shape location points from the first plurality of shape location points , based on a radial distance threshold value (per Claim 11) / the map data further comprises a first plurality of shape location points, and wherein for determining the plurality of first links (i.e. the plurality of candidate links), the operations further comprise obtaining a second plurality of shape location points from the first plurality of shape location points, based on a radial distance threshold value (per Claim 19) (“The link segments formed by the intermediate nodes 303-309 each define various shape points, which are modeled according to the geometry of the link 300. The coordinates of each of the shape points may also be known, by defining the coordinates of the intermediate nodes forming a shape point…The shape points may be numbered ).
Regarding Claims 4, 12, and 20, Stenneth discloses the system of Claim 3, the method of Claim 11, and the computer program product of Claim 19, respectively, and Stenneth further discloses that:
to obtain the plurality of first links (i.e. the plurality of candidate links), the one or more processors are further configured to filter each of the second plurality of shape location points, based on a heading criterion, and wherein the heading criterion comprises a condition that a heading difference between each of the second plurality of shape location points and the at least one road sign is less than a threshold heading value (per Claim 4) / obtaining the plurality of first links (i.e. the plurality of candidate links) further comprises filtering each of the second plurality of shape location points, based on a heading criterion, and wherein the heading criterion comprises a condition that a heading difference between each of the second plurality of shape location points and the at least one road sign is less than a threshold heading value (per Claim 12) / for obtaining the plurality of first links i.e. the plurality of candidate links), the operations further comprise filtering each of the second plurality of shape location points, based on a heading criterion, and wherein the heading criterion comprises a condition that a heading difference between each of the second plurality of shape location points and the at least one road sign is less than a threshold heading value (per Claim 20) (“Once the set of candidate links has been extracted, a heading filtering is performed on road sign observations. In performing heading filtering, a heading difference between the road sign observation and each link of the set of plurality of candidate links is calculated. As discussed previously, each link is divided by the shape points into several link segments. The sequence of shape point that is closest to upstream node is 301 as shown in the FIG. 3. In order to calculate the heading difference, the heading of the candidate shape points [CLatS.sub.i.sup.L, CLonS.sub.i.sup.L] is calculated first. Further, the candidate shape point is paired with one of its next shape point [CLatS.sub.i+1.sup.L, CLonS.sub.i+1.sup.L]. Then, one or more qualified link segments are identified from the set of plurality of candidate links such that for the qualified link segments, their heading should be similar to that of the road sign observation. The similarity of headings is established on the basis of identification of a heading difference between the heading of each of plurality of candidate link shape points the road sign observation. In some example embodiments, the heading different threshold may be set as h.sup.1. As the heading of a road sign is calculated as its degree difference from the due north, the heading difference between the road sign and link segments should be either less than h.sup.1 or higher than 360−h.sup.1.”, Paragraphs 64-66).
Regarding Claim 5 and 13, Stenneth discloses the system of Claim 1 and the method of Claim 9, respectively, and Stenneth further discloses that:
to determine the one or more second links (i.e. the one or more qualified links), the one or more processors are further configured to: determine an absolute distance between the relative i.e. the plurality of candidate links); and filter each of the plurality of first links (i.e. the plurality of candidate links), based on the absolute distance between the relative position of the at least one road sign and i.e. the one or more qualified links) further comprises: determining an absolute distance between the relative position of the at least one road sign with respect to each of the plurality of first links i.e. the plurality of candidate links); and filtering each of the plurality of first links (i.e. the plurality of candidate links), based on the absolute distance between the relative position of the at least one road sign and “the map-matching is performed on the basis of a second distance criteria. Specifically, in selecting the map-matched link from the candidate links {CL}, following 2 steps are performed: 1) First, for each qualified link from the set of candidate links, we calculate all the point-to-line distances between the road sign observation to all its link segments and choose the smallest point-to-line distance as the distance from the road sign observation to the qualified link; 2) Second, we compare the distances from the road sign observation to all qualified links and select the qualified link with the smallest distance as the map-matched link. The calculation of point-to-line distances is done on the basis of a basic point-to-line distance calculation method to calculate the minimum distance between a given location to line with origin and destination”, Paragraphs 73-76, “Based on the calculations, the smallest value of d is taken as the second distance, and the road sign observation is map-matched to the qualified link at distance d as identified on the basis of the calculations”, Paragraph 80).
Regarding Claims 6 and 14, Stenneth discloses the system of Claim 5 and the method of Claim 13, respectively, and Stenneth further discloses that:
“Map based applications are used in many navigation applications in vehicles. The map can be used as a source of speed limit information, traffic sign information, variable speed signs (VSS) related information, and direction related information for traffic signs, such as speed signs posted on gantries and the like. The navigation applications rely on map data for performing various navigation assisted functions. Thus, the map database should be provided with accurate and up-to-date data. The map database may receive data related to road signs, such as traffic signs, such as traffic signs posted on gantries, roadway segments, freeways, road sides and the like, via ingestion of vehicle smart sensor data (sensor data) and analysis, coding and distribution of relevant information derived from the sensor data and conflated with other sources. Thus, using data from vehicle sensors, the map database can be updated daily”, Paragraphs 2-3, “The method and systems disclosed herein provide for map-matching of road sign or traffic sign observations with their headings on to correct links, such as Relational Map Object Base (RMOB) links. The map-matching is designed to build an auto-pilot map for autonomous vehicles with accuracy. This requires a unique map matcher specifically for the problem of learning road signs from vehicle observation”, Paragraph 6, “accuracy may be improved by using both a heading information of the road sign and shape files of the ).
Regarding Claims 7-8 and 15-16, Stenneth discloses the system of Claim 6 and the method of Claim 14, respectively, and Stenneth further discloses that:
to generate the parallel road data of the region, the one or more processors are further configured to: determine a map matched location of each of the one or more second links; and determine a judgement value for a side of each of the one or more second links with respect to the at least one road sign, based on the map-matched location of a respective one of the one or more second links and the refined location of the at least one road sign (per Claim 7) / the one or more processors are further configured to: determine the side of each of the one or more second links with respect to the at least one road sign, based on the judgement value; and generate the parallel road data of the region based on the determined side of each of the one or more second links with respect to the at least one road sign (per Claim 8, dependent upon Claim 7) / generating the parallel road data of the region further comprises: determining a map matched location of each of the one or more second links; and determining a judgement value for a side of each of the one or more second links with respect to the at least one road sign, based on the map-matched location of a respective one of the one or more second links and the refined location of the at least one road sign (per Claim 15) / [the method] further comprising: determining the side of each of the one or more second links with respect to the at least one road sign, based on the judgement value; and generating the parallel road data of the region based on the judgement value for a side of each of the one or more second links (per Claim 16, dependent upon Claim 15) (“Once map-matching of the road sign observation to an appropriate qualified link is done, adjusting the matched qualified link to identify at least one of an upstream link and a downstream link as a matched link for the road sign observation information is performed based on an adjustment criteria. In some example embodiments, it may be observed that the actual road sign, such as a traffic sign is usually placed at the entrance of the link, and thus, the traffic sign observations are generally located in the upstream of the correct link. This is mainly due to that when a road sign observation system on the vehicle sees the traffic sign, they are usually running towards the traffic sign and thus the vehicle locations, usually recorded as the traffic sign observation locations, are in the upstream of the traffic sign. However, in some cases this may not be true and some adjustments might be needed to be made to find the correct map-matched link of the traffic sign observation. In general, there may be mainly two scenarios to adjust: In the first scenario, the map-matched link is short, usually less than 15 meters. In this case, if the traffic sign observation is located from 50th percentile to 100th percentile of the link, the connected downstream link needs to be selected as the correct map-matched link. In the second scenario, the map-matched link is longer than 15 meters. In this case, if the traffic sign observation is located from 75th percentile to 100th percentile of the link, then again the connected downstream link needs to be selected as the correct map-matched link. In both scenarios, a sign distance to the downstream node of the link needs to be calculated as shown in as illustrated in FIG. 4.”, Paragraphs 81-85, “After matching the road sign observation to a qualified link, an adjustment of the map-matched link may be performed on the basis of the scenarios discussed in conjunction with FIGS. 4 & 5…the method may include changing the map-matched qualified link from the candidate link to its downstream link if the road sign is too close to the end of the map-matched qualified link. The map-matched link may be too close such as when the distance of the candidate link is the smallest point-to-line distance for it to qualify as the map-matched qualified link”, Paragraphs 104-105).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663